Exhibit 10.2
EXECUTION VERSION


AMENDMENT NO. 3 TO CREDIT AGREEMENT
AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment No. 3”), dated as of May
15, 2019, by and among VICI Properties 1 LLC, a Delaware limited liability
company (the “Borrower”), each lender party hereto (collectively, the “Lenders”
and individually, a “Lender”) and Goldman Sachs Bank USA, as Administrative
Agent. All capitalized terms used herein (including in this preamble) and not
otherwise defined herein shall have the respective meanings provided such terms
in the Credit Agreement referred to below.
PRELIMINARY STATEMENTS
WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of December 22, 2017, among the Borrower, the other parties thereto, the lenders
party thereto from time to time and the Administrative Agent (as amended by the
Amendment No. 1, dated September 24, 2018, and the Amendment No. 2, dated May
15, 2019 the “Credit Agreement” and, as further amended by this Amendment No. 3,
the “Amended Credit Agreement”);
WHEREAS, the Borrower wishes to establish a new Class of Other Revolving
Commitments pursuant to a Refinancing Amendment to refinance in whole the
then-existing Revolving Facility under the Credit Agreement to, among other
things, (i) amend the Applicable Rate, (ii) amend the existing financial
covenant and add a new financial covenant, and (iii) extend the maturity of the
Revolving Facility (such new Class, the “2019 Other Revolving Commitments”; the
lenders providing the 2019 Other Revolving Commitments, the “2019 Other
Revolving Lenders”); and
WHEREAS, pursuant to the Engagement Letter, dated April 9, 2019, entered into
with the Borrower, Goldman Sachs Bank USA has agreed to act as a joint lead
arranger in connection with the Amended Credit Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:
SECTION 1.REFINANCING AMENDMENT; REFERENCE TO AND EFFECT ON THE CREDIT
AGREEMENT. Subject to the terms and conditions hereof, each Lender agrees that
the Revolving Facility shall be refinanced pursuant to Section 2.14 of the
Credit Agreement and that each Lender holding existing Revolving Commitments and
Revolving Loans immediately prior to the effectiveness of the 2019 Other
Revolving Commitments shall be deemed to have exchanged as of the effectiveness
of the 2019 Other Revolving Commitments on the Amendment No. 3 Effective Date
its Revolving Commitments and Revolving Loans for Amendment No. 3 Effective Date
Revolving Commitments (as defined in the Amended Credit Agreement) and Revolving
Loans incurred pursuant to the Amendment No. 3 Effective Date Revolving
Commitments. Effective as of the effectiveness of the 2019 Other Revolving
Commitments on the Amendment No. 3 Effective Date, the Credit Agreement shall be
amended and restated in its entirety as set forth on Exhibit A to this Amendment
No. 3 and Schedule 2.01 of the Credit Agreement shall be amended and restated in
its entirety as set forth on Schedule 2.01 to this Amendment No. 3. On and after
the Amendment No. 3 Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or text of like import


1

--------------------------------------------------------------------------------




referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by this Amendment No. 3.
SECTION 2.    CONDITIONS PRECEDENT FOR THE EFFECTIVENESS OF THE 2019 OTHER
REVOLVING COMMITMENTS. The 2019 Other Revolving Commitments shall become
effective as of the first date (the “Amendment No. 3 Effective Date”) when each
of the conditions set forth in this Section 4 shall have been satisfied or
waived:  
(a)
The Administrative Agent shall have received from (i) the Administrative Agent,
(ii) each Loan Party and (iii) each of the 2019 Other Revolving Lenders, a
counterpart of this Amendment signed on behalf of such party.

(b)
All costs, fees and expenses (including, without limitation, legal fees and
expenses to the extent invoiced prior to the Amendment No. 3 Effective Date)
contemplated and to the extent required by the Credit Agreement and any related
fee letters, and which are payable to the Administrative Agent or any Lender
pursuant to the terms thereof shall have been paid to the extent due.

(c)
Each of the representations and warranties made by any Loan Party set forth in
Article V of the Credit Agreement or in any other Loan Document shall be true
and correct in all material respects (provided that, any representation and
warranty that is qualified by “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)) on and as of the Amendment No. 3 Effective
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects (or if any such representation and warranty is qualified
by “materiality,” “material adverse effect” or similar language, shall be true
and correct in all respects (after giving effect to any such qualification
therein)) on and as of such earlier date).

(d)
At the time of and after giving effect to this Amendment No. 3, no Default or
Event of Default shall have occurred and be continuing.

(e)
The Administrative Agent shall have received a certificate of the Borrower,
dated the Amendment No. 3 Effective Date, executed by a Responsible Officer of
the Borrower certifying compliance with the requirements set forth in clause (c)
and clause (d) of this Section 2.

(f)
On the Amendment No. 3 Effective Date, the Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Amendment No. 3 Effective Date) of Kramer Levin
Naftalis & Frankel LLP, counsel to the Loan Parties in form and substance
reasonably satisfactory to the Administrative Agent with respect to the 2019
Other Revolving Commitments.

(g)
The Administrative Agent shall have received all customary documentation and
other information with respect to the Borrower and the Guarantors required by
U.S. regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including,



2

--------------------------------------------------------------------------------




without limitation, the PATRIOT Act and, to the extent applicable, the
Beneficial Ownership Regulation.
(h)
The Administrative Agent shall have received a customary secretary’s certificate
from the Borrower, dated the Amendment No. 3 Effective Date, together with (i)
certified copies of the certificate or articles of incorporation and by-laws (or
other equivalent organizational documents), as applicable, of the Borrower, (ii)
customary resolutions of the Borrower referred to in such certificate, (iii)
incumbency or specimen signatures which identify by name and title of authorized
signatories of the Borrower authorized to sign this Amendment No. 3, and (iv) a
good standing certificate of the Borrower dated a recent date prior to the
Amendment No. 3 Effective Date and certifying as to the good standing of the
Borrower.

SECTION 3.    ADMINISTRATIVE AGENT. The Borrower and the Administrative Agent
agree that the Administrative Agent shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Administrative
Agent pursuant to the Amended Credit Agreement, including Section 11.04 and
Section 11.16 thereof, in connection with the preparation, execution and
delivery of this Amendment No. 3 or any claim, litigation, investigation or
proceeding relating thereto.
SECTION 4.    REAFFIRMATION.
(a)
To induce the Lenders and the Administrative Agent to enter into this Amendment
No. 3, each of the Loan Parties hereby acknowledges and reaffirms its
obligations under each Loan Document to which it is a party, including, without
limitation, any grant, pledge or collateral assignment of a lien or security
interest, as applicable, contained therein, in each case as amended, restated,
amended and restated, supplemented or otherwise modified prior to or as of the
date hereof (including as amended pursuant to this Amendment No. 3). Each Loan
Party acknowledges and agrees that each of the Loan Documents to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall not be impaired or limited by the execution or
effectiveness of this Amendment No. 3.

(b)
In furtherance of the foregoing Section 4(a), each Guarantor, in its capacity as
a Guarantor under the Guaranty (in such capacity, each a “Reaffirming Loan
Guarantor”), reaffirms its guarantee of the Obligations under the terms and
conditions of the Guaranty and agrees that the Guaranty remains in full force
and effect to the extent set forth in the Guaranty and after giving effect to
this Amendment No. 3, and is hereby ratified, reaffirmed and confirmed. Each
Reaffirming Loan Guarantor hereby confirms that it consents to the terms of this
Amendment No. 3 and the Amended Credit Agreement. Each Reaffirming Loan
Guarantor hereby (i) acknowledges and agrees that its guarantee of the
Obligations and each of the Loan Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this Amendment No. 3, (ii) acknowledges and agrees that it will continue to
guarantee to the fullest extent possible in accordance with the Loan Documents
the payment and performance of all Obligations under each of the Loan Documents
to which it is a party (including all such Obligations as amended and reaffirmed
pursuant to this Amendment No. 3) and (iii) acknowledges, agrees and warrants
for the benefit of



3

--------------------------------------------------------------------------------




the Administrative Agent, the Collateral Agent and each other Secured Party that
there are no rights of set-off or counterclaim, nor any defenses of any kind,
whether legal, equitable or otherwise, that would enable such Reaffirming Loan
Guarantor to avoid or delay timely performance of its obligations under the Loan
Documents.
(c)
In furtherance of the foregoing Section 4(a), each of the Loan Parties that is
party to any Collateral Document, in its capacity as a “grantor”, “pledgor” or
other similar capacity under such Collateral Document (in such capacity, each a
“Reaffirming Grantor”), hereby acknowledges that it has reviewed and consents to
the terms and conditions of this Amendment No. 3 and the transactions
contemplated hereby. In addition, each Reaffirming Grantor reaffirms the
security interests granted by such Reaffirming Grantor under the terms and
conditions of the Collateral Documents (in each case, to the extent a party
thereto) to secure the Obligations (including all such Obligations as amended
and reaffirmed pursuant to this Amendment No. 3) and agrees that such security
interests remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. Each Reaffirming Grantor hereby (i) confirms that each Collateral
Document to which it is a party or is otherwise bound and all Collateral
encumbered thereby will continue to secure, to the fullest extent possible in
accordance with the Collateral Documents, the payment and performance of the
Obligations (including all such Obligations as amended and reaffirmed pursuant
to this Amendment No. 3), as the case may be, including without limitation the
payment and performance of all such applicable Obligations that are joint and
several obligations of each Guarantor and each Reaffirming Grantor now or
hereafter existing, (ii) confirms its respective grant to the Collateral Agent
for the benefit of the Secured Parties of the security interest in and
continuing Lien on all of such Reaffirming Grantor’s right, title and interest
in, to and under all Collateral, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, as collateral security for
the prompt and complete payment and performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all applicable Obligations (including all such Obligations as
amended and reaffirmed pursuant to this Amendment No. 3), subject to the terms
contained in the applicable Loan Documents (including as amended pursuant to
this Amendment No. 3) , and (iii) confirms its respective pledges, grants of
security interests and other obligations, as applicable, under and subject to
the terms of each of the Collateral Documents to which it is a party.

(d)
Each Guarantor (other than the Borrower) acknowledges and agrees that (i) such
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to this Amendment No. 3 and (ii) nothing in the Credit
Agreement, this Amendment No. 3 or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendment, consent or waiver
of the terms of the Credit Agreement.

SECTION 5.    MISCELLANEOUS PROVISIONS.
(a)
Ratification. This Amendment No. 3 is limited to the matters specified herein
and shall not constitute acceptance or waiver, or, to the extent not expressly
set forth herein, an amendment or modification, of any other provision of the
Credit Agreement or any other Loan Document.



4

--------------------------------------------------------------------------------




Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or any other Loan Document or
instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith, and each of
the parties hereto acknowledges and agrees that the terms of this Amendment No.
3 constitute an amendment of the terms of pre-existing Indebtedness and the
related agreement, as evidenced by the Amended Credit Agreement.
(b)
Governing Law; Jurisdiction, Consent to Service of Process, Waiver of Jury
Trial, Etc. Sections 11.14 and 11.15 of the Credit Agreement are incorporated by
reference herein as if such Sections appeared herein, mutatis mutandis.

(c)
Severability. Section 11.12 of the Credit Agreement is incorporated by reference
herein as if such Section appeared herein, mutatis mutandis.

(d)
Counterparts; Headings. This Amendment No. 3 may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 3 by telecopy or other electronic transmission (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Amendment No. 3. Article and Section headings used herein are for
convenience of reference only, and are not part of this Amendment No. 3 and
shall not affect the construction of, or be taken into consideration in
interpreting, this Amendment No. 3.

(e)
Amendment, Modification and Waiver. This Amendment No. 3 may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto.

(f)
Loan Document. On and after the Amendment No. 3 Effective Date, this Amendment
No. 3 shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 6.    POST-CLOSING OBLIGATIONS. Within 90 days after the Amendment No. 3
Effective Date (or such later date as the Administrative Agent may agree in its
reasonable discretion), the Borrower shall complete and/or deliver to the
Administrative Agent, or cause to be completed or so delivered, in form and
substance reasonably satisfactory to the Administrative Agent (and with respect
of each Mortgaged Real Property, subject to flood insurance due diligence and
flood insurance compliance in accordance with Section 6.03(b) of the Amended
Credit Agreement):
(a)
Either:

(i)    written confirmation from local counsel in the jurisdiction in which each
Mortgaged Real Property is located substantially to the effect that: (x) the
recording of the existing Mortgage encumbering such Mortgaged Real Property is
the only filing or recording necessary to give constructive notice to third
parties of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Amended Credit Agreement; and (y) no


5

--------------------------------------------------------------------------------




other documents, instruments, filings, recordings, re-recordings, re-filings or
other actions, including, without limitation, the payment of any mortgage
recording taxes or similar taxes, are necessary under applicable law in order to
maintain the continued enforceability, validity or priority of the lien created
by such Mortgage as security for the Obligations, including the Obligations
evidenced the Amended Credit Agreement, as amended and restated; or
(ii)    with respect to each Mortgage encumbering a Mortgaged Real Property, (A)
an amendment thereof (a “Mortgage Amendment”) duly executed and acknowledged by
the relevant Loan Party, and in form for recording in the recording office where
the Mortgage was recorded, in each case in form and substance reasonably
satisfactory to the Administrative Agent, and (B) opinions of local counsel
regarding the due authorization, execution, delivery and enforceability of such
Mortgage Amendment and such other matters customarily covered in real estate
mortgage amendment opinions as the Administrative Agent may reasonably request;
and
(b)
with respect to each Mortgage encumbering a Mortgaged Real Property, a date down
endorsement to the existing title policies described in Section 6.16(b)(iv) of
the Amended Credit Agreement relating to the Mortgage encumbering the applicable
Mortgaged Real Property (a “Title Policy Endorsement”) insuring the Lien of each
Mortgage (as amended by such Mortgage Amendment, if applicable) as a valid Lien
on such Mortgaged Real Property described therein, free of any other Liens
except Permitted Encumbrances, and each such Title Policy Endorsement shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent.



[Remainder of page intentionally blank; signatures begin next page]


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed by their respective authorized officers as of the date first above
written.
Borrower:
VICI PROPERTIES 1 LLC
By:   /s/ DAVID A. KIESKE   
Name: David Kieske  
Title: Treasurer


Guarantors:
BALLY’S ATLANTIC CITY LLC,
BILOXI HAMMOND LLC,
BLUEGRASS DOWNS PROPERTY OWNER LLC,
CAESARS ATLANTIC CITY LLC,
CLAUDINE PROPCO LLC,
CLAUDINE PROPERTY OWNER LLC,
GRAND BILOXI LLC,
HARRAH’S BOSSIER CITY LLC,
HARRAH’S COUNCIL BLUFFS LLC,
HARRAH’S LAKE TAHOE LLC,
HARRAH’S METROPOLIS LLC,
HARRAH’S RENO LLC,
HARVEY’S LAKE TAHOE LLC,
HORSESHOE COUNCIL BLUFFS LLC,
HORSESHOE SOUTHERN INDIANA LLC,
HORSESHOE TUNICA LLC,
MISCELLANEOUS LAND LLC,
NEW HARRAH’S NORTH KANSAS CITY LLC,
NEW HORSESHOE HAMMOND LLC,
NEW TUNICA ROADHOUSE LLC, 
PHILADELPHIA PROPCO LLC,
PROPCO GULFPORT LLC,
VEGAS DEVELOPMENT LLC, and
VEGAS OPERATING PROPERTY LLC,
each, a Delaware limited liability company,


By:  /s/ DAVID A. KIESKE        
Name: David Kieske
Title: Treasurer



[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




HORSESHOE BOSSIER CITY PROP LLC, and
HARRAH’S BOSSIER CITY LLC,
each, a Louisiana limited liability company


By: /s/ DAVID A. KIESKE
Name: David Kieske
Title: Treasurer






Goldman Sachs Bank USA, as Administrative Agent




By:    /s/ JOSHUA DESAI        
Name: Joshua Desai
Title: Authorized Signatory


[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------






[Signature Pages of Lenders on file with the Administrative Agent]


[Signature Page to Amendment No. 3 to Credit Agreement]